Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6629 Page 1of 48

UNITED STATES DISTRICT COURT W )

EASTERN DISTRICT OF MICHIGAN
SQUTHERN DIVISION

CASE NO, O3-cv-72701

MICHAEL WARD
, HON. ARTHUR 2. TARNOU

 

Petitioner, Senior U.S. Dist Ct Judge
Vv.
HUGH WOLFENBARGER, et al,, V/ LL E
Respondent's. JAN - 2 2020
’ | CLERK'S OFFICE
DETROIT

PETITIONER'S NOTICE OF RESPONDENT COUNSEL'S UNCLEAN HANDS,
RE: SUBORNATION OF PERJURY, AIDING & ABETTING, CONSPIRACY, FAAUD

NOW COMES Petitioner, MICHAEL WARD, pro-se, and submits for the
record and Court's consideration, two attached grievances submitted
ta the Atty Griev. Comm'n., 12/26/19, against the two Respondent
counsel's in this case, JOHN 5S. PALLAS (Amended AGC Griev.), and
LINUS PANGHART-LINN (Orig. griev.).

The grievances are relevant and material to one or “more
issue(s) in this case; pending decision in bard v Wolfenbarger,
#03-cv-72701 (AIT)(pending Motion for Reconsideration (of 8/7/19
Op/Ord) “and the companion habeas action of Ward v Warren, #19-cv-
42543 (AIT). IN PEAY ~ EV -S IS KP

On 12/16/19,’ Petitioner submitted to this Court for filing his
"Motion to Consolidate" habeas actions #03-cv-72701 & #19-cv-

12543. That motion remains pending as well.

Respectfully submitted,

Date: 12/20/19 Zha~ LA
Michael Ward #12R267
Macomb Corr Fac
34625 26 Mile Rd
Lenox Tup., MI 48048

Petitioner/Pro-per

AJ Hugh Wolfenbarger was Warden at time of flltng this habeas petition, The Acting Warden fs
currently "WII}Is Chapman".

Bf S8& DETHI7? - ejay PAZ
 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6630 Page 2 of 48

State of Michican
Attorney Grievance Commission
535 Griswold, Suite 1700
Detroit, MI 48226
REQUEST FOR INVESTIGATION [R/I] FORM

Please fill out the entire form in ink - sign at the bottom - and provide a copy of any

relevant information. In order to expedite the processing of your complaint, please provide
2 copies of eny supporting documents.

Attorney information:

 

 

Name (one attorney per R/T form); LINUS BANGHART-LINN (P-73230)

Beptye ot Mich; pttorney, Generst-
minal Appe late Division °

r
Address (mumber and street): 525 wl. Ottawa: P.O. Box 30217

 

 

 

 

 

 

 

 

City: Lansing State: Michigan Zip Code: 48905
Area code and &-mell: banghart-Limle@michigen cov Is Atty for Respondents (State of Mich.)
Telephone Number: Prt: (517) 335-7650 Date attorney was hired/appointed: N/A

Type of case

(divorce, criminal, estate, etc.): Habeas Corpus

 

 

 

 

 

Name of court: U:S+ District Court, ED Mich., Southern Div. Case#: O3-cv-72701 (AJIT)
Is this your first complaint to this office Date of previous complaint y/p
about this attorney? Yes (if applicable):

 

 

STATEMENT OF FACTS
(Please provide details. You may attach additional pages.)

CHARGE: Wilfull, knowing & intentional AIDING & ABETTING, end CONSPIRING TO AID & ABET
SUBORNATION OF PERJURY; FRAUD; MALPRACTICE together end in concert with co-conspirator Asst
Mich. Atty General JOHN S. PALLAS (P-42512), and their client(s).

See, attached pages for Continuance ...

 

I request the Attorney Grievance Commission investigate the above attorney:

C. Ward #928267
Your Neme - print in ink: “ieheel y mr./X/ Mrs./_/ Ms./_/

 

 

 

 

Your Signature - in ink: (u Vy whe A for V _ Date: 12/23/19
“Macomb Correctional Facility

 

{Address (number and street): 34625 26 Mile Rd.

 

 

Lenox Twp. Michigan 46048

City: State: Zip Code:

 

 

 

 

Area code and a
Telephone number: Prison Inst. Ph#: (586) 749-4900

 

 

 

(AGC RI Form rev. May 31, 2071)
Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6631 Page 3 of 48

   
  
 
 
 
    
 
  
 
 
 
 
    
   
 
 
   
 
   
 
 
 
   
   
    
   
  

PRELIMINARY PROOFS: Exh, #1 (12/9/19 partial DOCKET SHEET,
showing Atty's Pallas & Banghart-Linn Representing Respondents (State
agencies/agents); Exh. #A (3/8/12, Notice of e.filing); Exh. #B (3/5/12,
Affidavit of Diana Judge); Exh. #C (8/7/19, Op/Ord of USDC, Judge A.J.
Ternow)(reperted at: 2019 U.S. Dist. LEXIS 13227 (ED MI)); Exh. #D
(9/6/19, Cert. of Compliance, re: MAAG Linus Banghart-Linn):; Exh. #€

(10/10/15, Petitioner's MOTION for order finding &
sanctioning/prosecuting respondent agent "perjury"); Exh. #F (10/11/19,
Settlement Proposal document); Exh.'s #6,H,I,J = Example documents as

perjury evidence).

NOTE: This aggrieved party grievant RESERVES the right te submit
additional evidentiary/documentary proofs; and to REPLY to L. BANGHART-LINN'S
response, Tn addition, this grievant requests a FULL, FAIR &
TMPARTIAL/UNBIASED INVESTIGATION: and that the investigator aisa
personally speak with this grievant, and MDOC Records Admin., Dians

 

Judge.

CRIMINAL STATUTES INVOLVED: Liberally construe the appropriate
"“nerjury,"” "“subornation of perjury," "fraud," "aiding & abetting," and
"conspiracy" federal and state statutes, for this lay-man, pro-se,

grievant.
MRPC's VIOLATED: Preamble; 1.2(a); 3.3(a)(1, 2, 4)

FACTS: With deliberate indifference and intent to prejudice and cause
grievant Michael C. Ward irreparable injury; from on or sbout 3/5/2012,
to date present 12/23/2019, and continuing; Attorney's John S. Pallas and
Linus Banghert-Linn did wilfully, knowingly and intentionally, perpetrate
in each of their individual capacities: and did for purpose of self-gain
in egotistical status, aid & abet, and conspire together and with one
another in concert, to illegally, immorally, and unethically facilitate
and SUBORN the PERJURY of their client DIANA JUDGE (Mich. Dept of
Corrections (MDOC), Records Administrator); perpetrate a FRAUD upon the
U.S. District Court, ED Mich. amd grievant Michael C. Ward, in the case
of tlard v Wolfenbarger, #03-ev-72701 (A3T)(case still pending), as
further discussed and stated herein as follows:

This grievance revolves around specific acts/omissions of John S,
Pallas (P-42512) as the principle, and secondary as his co-conspirator,
aider & abettor, LINUS RANGHART-LINN, in the still pending case of Ward v
Wolfenbarcer, #03-cv-72701 (AIT)(USDC, ED Mich.), and Banghart-Linn's
interaction with this grievant, the U.S. Dist. Court, and his/their
clients (specifically MDOC then Records Admin., Diana Judge).

On 3/5/12, Mr. Pallas did procure, with Linus Banghart-Linn's
knowledge, a sworn affidavit from Diana Judge (Exh. A, B), wherein Ms,
Judge swears under penalty of perjury that she reviewed all MDOC files
and records, and removed all references to twa 1971 convictions, which in
2004 USDI A.J. Tarnow ordered to be expunged. Ward v Wolfenbarger, 340 F
Supp 2d 773 (ED Mich. 2004). #£=‘This "Judge" affidevit (Exh. A) was
submitted by Mr. Pallas to the USDC, #03-ecev-72701, om 3/8/12; a document
which Mr. Pallas (and Mr. Banghart-Linn) knew or should have known was or
could have been autcome determinative, all toa this grievant's substantial
prejudice, causing him to lose his habeas case, and not be granted the

 
 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6632 Page 4of 48

relief otherwise entitled.

NOTE: The graveman of the habeas case is that the MDOC & Mich,

Parole Foard had been (post 2004), with Pallas and Banghart-Linn
knowledge, continuing to Create, disseminate, and consider, adverse to
this grievant's interests, in its decision making processes, the ordered
to be expunged 1971 convictions, in contempt of the 2004 expungement
order, :
It is believed that Mr. Pallas (with Banghart-Linn's knowledge),
instructed Ms. Judge to create and submit to Pallas her 3/5/12 affidavit
as written (i.e., coaching her in the affidavit's language), It is
further believed that Mr. Pallas (with Banghart-Linn's knowledge),
instructed Ms. Judge to state, and swear under oath to, in her affidavit,
that she reviewed ell relevant files, and removed all references to the
two 1971 convictions; Mr. Pallas (with Banghart-Linn's knowledge),
knowing that in fact, Ms. Judge would not and did not review (page by
page), all relevant files (electronic & hard copy) that she attested to,

It is believed that Ms. Judge would testify and support this
grievant's herein affirmations/allegations.

It is further believed that in daing so, Mr. Pallas's (and Mr,
Banghart-Linn's) intent was wilfull, malicious, deliberate, knowing and
intentional; his/their intention being (without regard of the
consequences, direct and/or collateral), toa gain an unfair, malicious,
advantage, by submitting to the USDC the "Judge" affidavit, and using
that affidavit in arguing (as he and his associate, Linus Banghart-Linn
did), that the State/Respondents had complied with the expungement order;
that this habeas Petitioner (grievant Mr. Ward) suffered no prejudice;
that the issue was moot, end Mr. Ward was therefore not entitled to
habeas relief,

It is believed that the combined conspiratorial acts/omissions of
"Pallas/Banghart-Linn/Judge" perpetrated a "FRAUD!" upon both this
grievant (Mr, Ward), and the USDC in #03-cv-727013; and that the fraud is
continuing, wilfull, and deliberately indifferent, with disregerd to
adverse consequences attached to grievant Mr. lard, and the outcome of
his habeas case:

NOTE: Pallas's co-conspirator BANGHART-LINN, continues
representing the State (MDOC/Parole Authorities), in the directly
related/companion habeas action of Ward v Warren, #19~-cv-12543

(AIT) (companion to #03-cv-72701).

In fact, contrary to the "Judge" affidavit, and written pleadings
submitted to the USDC by Mr. Pallas, and his associate MAAG Linus
Banghart-Linn, literally HUNDREDS of documents (electronic & hard copy),
containing the 1971 convictions, criticsl toa decisions made by the
MDOC/Parole Authorities, have remained in Mr. Ward's MDOC/Parole files
post 3/5/2012 affidavit of Ms, Judge, and have been, post 3/5/0012,
cause, or cause in part, for the saveral Parole Authority decisions to
deny this grievant re-parole, and to recommend the Governor deny his
several commutations applications over the years.

It is a FACT FOUND by the USDC, and admission of MAAG Linus
Banghart-Linn, that from 2004 to at least 9/6/2019, references to the
1974 convictions REMAINED in grievant's MDOQC/Parole Board several files,
to his prejudice, see, Exh.'s C, D. Examples of just a few of the

-3-

 
 

 

 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6633 Page 5 of 48

documents bearing the 1974 conviction references (created and/or
remaining in the MDOC/Parole Board files, from 3/5/2012 to at least
9/6/2019), explicitly, in the form of "Brefix," or # of sentences
received, are provided to the AGC, as Exh,'s G, H, I, 2.

On 10/10/19, this grievant, a5 Petitioner Wertd in case# O3-ev-
72701, ‘filed a "MOTION for order finding & sanctioning/prosecuting

respondent agent ‘perjury,!" naming John S. Pallas and Diana Judge. Exh,
E. A copy of that motion was served on Mr. Pallas's ce-conspirator and
partner, Linus Banghart-Linn. That mation remains PENDING as of

submission of this grievance, 12/23/2019,

On 10/11/19 this grievant, as Petitioner lard in case# O3-cv-
72701 (AIT), mailed to Mr. Pallas's MAAG partner (Linus banghart-Linn), a
"SETTLEMENT PROPOSAL," identifying grievant's PERJURY charge against Mr.
Pallas and Ms. Judge. Exh. F . rs

As of date, 12/23/19, neither Mr. Pallas or Mr. Banghart-Linn
have replied to the 10/10/19 "perjury" motion, mor the 10/11/19
"settlement proposal"; and in fect have COMPLETELY FAILED TO TAKE ANY
FORM OF "REMEDIAL ACTION," (or other corrective action) whatsoever,
informing the USDC that the 3/5/12 "Judge" affidavit makes a "FALSE"
representation, and should be stricken as such from the record in case#
03-cv-72701. Instead, Mr. Pallas (and co-conspirator Mr. Linus Banghart-
Linn), continue to fraudulently represent their client, Ms. Judge, in
deliberately avoiding and otherwise assisting in the "fraudulent" act of
his/their person(s), and that of his/their client.

Mr. Palles and Mr. Banghart-Linn continue to offer and present
the "false" Diana Judge affidavit as material evidence, known to him/them
tc be "false."

-END-

   

Respectfully submitted,

 

Michael Ward
Grievant

 
 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6634 Page 6 of 48

2a
Date: 12/23719

PLEASE RETURN TO ME

A
YOUR ASSIGNED AGC #,

Dear AGC Grievance Administrator:

Enclosed is a grievance against Asst Mich Atty General, LINUS
BANGHART-LINN. Please return to me your assigned AGC #,

“NOTE: Accompanying is ANOTHER grievance against Asst Mich Atty
General, JOHN S. PALLAS, as I am charging Pallas and Banghart-Linn with

aiding/abetting and conspiring with one another, as attorney's of record
in the same case,

Thank you for your time and processing. If you have any
questions, let me know,

Respectfully,

 
  
     

Michael tard ;
Macomb Corr fac
34625 26 Mile Rd.
Lenox Tup., MI 48048

262

 

Grievant

ce: file
Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6635 Page 7 of 48

State of Michigan
Attorney Grievance Commission
AMENDED VERSION 535 Griswold, Suite 1700 AMENDED VERSION
Detroit, MI 48226
REQUEST FOR INVESTIGATION [R/T] FORM

Please fill out the entire form in ink - sign at the bottom - and provide a copy of any

relevant information. In order to expedite the processing of your complaint, please provide
2 copies of any supporting documents.

Attorney information:
Name (one attorney per R/T form): JOHN S. PALLAS (P-42512)

Appellate Division; Office of Mich. Atty General
Address (number and street): 525 Ww. Ottawa; P.O. Box 30217

 

 

 

City: Lansing State: Michigan Zip Code; “8909

 

Area code and e.mail: pallesj@nichigen gov Is Atty for Respondents (State of Mich.)
[Telephone Number: Ph#: (517) 335-7650 Date attorney wes hired/appointed: N/A

 

 

Type of case

(divorce, criminal, estate, etc.): Habeas Corpus

 

 

Name of court: U.S. District Court, ED Mich., Southern Div. Case#: O3-cv-72701 (AIT)

 

Is this your first complaint to this office Date of previous complaint N/A (But see enc]

 

LOS

 

STATEMENT OF FACTS
(Please provide details. You may attach additional pages.)

CHARGE: Wilfull, knowing & intentional SUBORNATION OF PERJURY; FRAUD; MALPRACTICE and
aiding & abetting, and conspiring to ald & abet subornstion of perjury; fraud; malpractice,
together and in concert with co-conspirator Asst Mich Atty General LINUS BANGHART-LINN (P-
73230), and their client(s).

See, attached pages for Continuance ...

I_ request the Attorney Grievance Commission investigate the sbove attorney:

[about this attorney? Yes. (but see cvr letter) |(if applicable): cover letter in explanation)

 

Your Neme - print in ink: Michsel C. Ward #1298267 Lf Mr./X/ Mrs./ / Ms./ /

Your Siqnature - in ink: Le Ulu Date: 12/23/19

 

 

 

Mecomb Correctional Facility

 

Lenox Twp.

 

Address (number and street): 34625 26 Mile Rd,
City:

 

 

State; ‘Michigan Zip Codffils8
Area code and

 

 

Telephone number: Prison Inst. Ph#: (586) 749-4900

 

(AGC RI Form rev. May 31, 2911)

 
Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6636 Page 8 of 48

PRELIMINARY PROOFS: Exh. #1 (12/9/19 partial DOCKET SHEET,
showing Atty's Pallas & Banghart-Linn Representing Respondents (State
agencies/agents); Exh. #A (3/8/12, Notice of e.filing); Exh. #8 (3/5/12,
Affidavit of Diana Judge); Exh, #0 (8/7/19, Op/Ord of USDC, Judge A.J.
Tarnow) (reported at: 2019 ULS. Dist. LEXIS 13227 (ED MI)); Exh. #D
(9/6/19, Cert. of Compliance, re: MAAG Linus Banghart-Linn); Exh, #E£
(10/10/19, Petitioner's MOTION for order finding &
sanctioning/prosecuting respondent sgent "perjury"); Exh. #F (10/11/19,

Settlement Propasal document); Exh.'s #G,H,1I,] = Example documents as
perjury evidence), ~—

NOTE: This aggrieved party grievant RESERVES the right to submit
additional evidentiary/documentary proofs; and ta REPLY to J.S. Pallas
response. In addition, this grievant requests a FULL, FATR &
IMPARTIAL/UNBIASED INVESTIGATION; and that the investigator also
personally speak with this grievant, and MDOC Records Admin., Diana
Judge.

CRIMINAL STATUTES INVOLVED: Liberally construe the appropriate
"perjury," "subornation of perjury," "fraud," "aiding & abetting," and
"conspiracy" federal and state statutes, for this lay-man, pro-se,
grievant.

MRPC's VIOLATED: Preamble; 1.2(a); 3.3(a)(1, 2, 4)

FACTS: With deliberate indifference and intent to prejudice and cause
grievant Micheel C. Ward irreparable injury; from on or about 3/5/2012,
to date present 12/23/2019, and continuing; Attorney's John S. Pallas and
Linus Banghart-Linn did wilfully, knowingly and intentionally, perpetrate
in each of their individual capacities; and did for purpose of self-gain
in egotistical status, aid & abet, and conspire together end with one
another in concert, to illegally, immorally, and unethically facilitate
and SUBORN the PERJURY of their client DIANA JUDGE (Mich. Dent of
Corrections (“MDOC), Records Administrator); perpetrate a FRAUD upon the
U.S. District Court, ED Mich. and grievant Michael C. Ward, in the case
of Ward v Wolfenbarger, #03-cv-72701 (AIT)(cease still pending), as
further discussed and stated herein as follows:

This grievance revolves around specific acts/omissions of John S.
Pallas as the principle, end secondary as his co-conspirator, aider &
abattor, LINUS BANGHART-LINN, in the stiil pending case of Ward v
Wolfenbarger, #03-cv-72701 (AIT)(USDL, ED Mich.), and Pallas's
interaction with this grievant, the U.S. Dist. Court, and his/their
clients (specifically MDOC then Records Admin., Diena Judae),

On 3/5/12, Mr. Pallas did procure, with Linus Banghart-Linn's
knowledge, 8s sworn affidavit from Diana Judge (Exh. A, B), wherein Ms.
Judge swears under penalty of perjury that she reviewed all MDOC files
and records, end removed all references to tuo 1971 convictions, which in
2004 USD A.J. Tarnow ordered to be expunged. Ward v Wolfenbarger, 340 F
Supp 2d 773 (ED Mich. 2004). This "Judge" affidavit (Exh. A) was
submitted by Mr. Pallas to the USDC, #03-cv-72701, on 3/8/12; a document
which Mr. Palles (end Mr. Benghart-Linn) knew or should have known was or
could have been outcome determinative, all to this grievant's substantial
prejudice, causing him to lose his habeas case, and not be granted the
 

 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6637 Page 9 of 48

relief otherwise entitled.

NOTE: The graveman of the habeas case is that the MDOC & Mich.
Parole Board had been (post 2004), with Pallas and Banghart-Linn
knowledge, continuing to create, disseminate, and consider, adverse to
this grievant's interests, in its decision making processes, the ordered
ta be expunged 1971 convictions, in contempt of the 2004 expungement
order.
It is believed that Mr. Pallas (with Banghart-Linn's knowledge),
instructed Ms. Judge to create and submit to Pallas her 3/5/12 affidavit
as written (i.e., coaching her in the affidavit's language), It is
further believed that Mr, Pallas (with Banghart-Linn's knowledge),
instructed Ms. Judge to state, and swear under aath to, in her affidavit,
that she reviewed all relevant files, and removed all references to the
two 1971 convictions; Mr. Pallas (with Banghart-Linn's knowledge),
knowing that in fact, Ms. Judge would not and did not review (page by
page), all relevant files (electronic & hard copy) that she attested ta,

It is believed that Ms. Judge would testify and support this
grievant's herein affirmations/allegations.

It is further believed that in doing so, Mr. Pellas's (and Mr.
Banghart-Linn's) intent was wilfull, malicious, deliberate, knowing and
intentional; his/their intention being (without regard of the
consequences, direct and/or collateral), to gain an unfair, malicious,
advantage, by submitting to the USDC the "Judge" affidavit, and using
that affidavit in arguing (as he and his associate, Linus Banghart-Linn
did), that the State/Respondents had complied with the expungement order;
that this habeas Petitioner (grievant Mr. tlard) suffered no prejudice;
that the issue was moot, and Mr. Ward was therefore not entitled to
habeas relief,

It is believed that the combined conspiratorial acts/omissions of
"Pallas/Banghart-Linn/Judge" perpetrated 2 "FRAUD" upon both this
grievant (Mr. Ward), and the USD dia #03-cv-72701; and that the fraud is
cantinuing, wilfull, and deliberately indifferent, with disregard to
adverse consequences attached to grievant Mr. Ward, and the outcome of
his habeas case:

NOTE: Pallas's co-conspirator BANGHART-LINN, continues
representing the State (MDOC/Parole Authorities), in the directly
related/companion habeas action of tlard v Warren, #19-cv-12543
(AIT) (companion to #03-cv-72701),

In fact, contrary to the "Judge" affidavit, and written pleadings
submitted to the USDC by Mr. Pallas, and his associate MAAG Linus
Banghart-Linn, literally HUNDREDS of documents (electronic & hard copy),
containing the 1971 convictions, critical to decisions made by the
MDOC/Parole Authorities, have remained in Mr. Ward's MDGC/Parole files
post 3/5/2012 affidavit of Ms, Judge, and have been, post 3/5/2012,
cause, or cause in part, for the several Parole Authority decisions to
deny this grievant re-parole, and to recommend the Governor deny his
several commutations applications over the years.

It_is a FACT FOUND by the USDC, and admission of MAAG Linus
Banghart-Linn, that from 2004 to at least 9/6/2019, references to the
1971 convictions REMAINED in grievant's MDOC/Parole Board several files,
to his prejudice. see, Exh.'s C, D. Examples of just a few of the
 

 

 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6638 Page 10 of 48

documents bearing the 1971 conviction references (created and/or
remaining in the MDOC/Parole Board files, from 3/5/2012 to at leest
9/6/2019), explicitly, in the form of "norefix," or # of sentences
received, ere provided to the AGC, as Exh.'s G, H, I, 3.

On 10/10/19, this Grievant, as Petitioner Ward in case# O3-cy-
72781, filed a "MOTION for order finding & sanctioning/prosecuting
respondent agent 'perjury,'" naming John S. Pallas and Diane Judge. Exh,
E. A copy of that motion was served on Mr, Pallas's co-conspirator and
partner, Linus Banghart-Linn, That motion remains PENDING as of
submission of this grievance, 12/23/2019,

On 10/11/19 this grievant, as Petitioner tlard in case# 03-cv-
72701 (AIT), mailed to Mr. Pallas's MAAG partner (Linus Banghart-Linn), a4
"SETTLEMENT PROPOSAL," identifying grievant's PERJURY charge against Mr,
Pallas and Ms. Judge. Exh, F

As of date, 12/23/19, neither Mr, Pallas or Mr. Sanghart-Linn
have replied to the 10/10/19 "perjury" motion, nor the 10/11/19
"settlement proposal": and in fact have COMPLETELY FAILED TO TAKE ANY
FORM OF "REMEDIAL ACTION," (Cor other corrective action) whatsoever,
informing the USDC that the 3/5/12 "Judge" affidavit makes a "FALSE"
representation, and should be stricken as such from the record in case#
O3-cv-72701. Instead, Mr. Palles (and co-conspirator Mr. Linus Banghart-
Linn), continue to fraudulently represent their client, Ms. Judge, in
deliberately avoiding and otherwise assisting in the "fraudulent" act of
his/their person(s), and that of his/their client.

Mr. Pallas and Mr. Banghart-Linn continue to offer and present
the "false" Diana Judge affidavit as material evidence, known ta him/them
to be "false."

-~END-

    
  

Respectfully gubmitted,

     

Michael Ward #1282767
Grievant

 
 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6639 Page 11 of 48

Alo
Date: 12/23/19

PLEASE RETURN TO ME
YOUR ASSIGNED AGC #.,

Dear AGC Grievance Administrator:

As avidenced by the attached prison legal mail disbursement, and
face page af the AGC grievance, on 11/20/19 I mailed to your office, a
grievance against Asst Mich Atty General, JOHN S. PALLAS. As of date
42/23/19 I have NOT heard anything from the AGC, verifying receipt or
assigning an AGL #,

Therefore, I am resubmitting, a slightly AMENDED version,
upgrading the original, as new information came to my attention.

Please accept and process this AMENDED version, in lieu of the
original that is dated 10/28/19, and was mailed to your old office on Wt,
Congress St, on 10/28/19, but returned to me for "improper address," NOT
forwardable, I then saw in the bar journal that vour office had moved to
present Griswold St.; and on 11/20/19, per the attached legal mail
disbursement JT remailed it to your office. AGAIN, I have not heard
anything from your office since the mailing of 11/20/29.

AGAIN, please process the enclosed AMENDED version in lieu of the
41/20/19 mailing.

NOTE: Accompanying this mailing, is ANQTHER orievence agasint Mr,
Pallas's partner, LINUS BANGHART-LINN, ss an aider/abettor and co-
conspirator to Mr. Pallas,

Thank you for your time and processing. If you have any
questions, let me know.

  
 
 

‘Respectfully,

 

Michael Ward
Macomb Corr Fac
34625 26 Mile Rd.
Lenox Twp., MI 48048

Grievant

ce: file

 
CM/Rebe BGs DuiFeY Cbudthie#CF No. 390 filed 01/02/20 PagelD.6640 Page 196 4% 5

*** PUBLIC DOCKET ***

CLOSED,HABEAS,IFP,LR11.2_ NOTICE,REOPENED

U.S. District Court rl
Eastern District of Michigan (Detroit) 1 cf 4
CIVIL DOCKET FOR CASE #: 2:03-cv-72701-AJT 4 0

Ward v. Wolfenbarger Date Filed: 07/21/2003
Assigned to: District Judge Arthur J. Tarnow Date Terminated: 08/07/2019
Demand: $0 Jury Demand: None
Case in other court: USCA, 04-02029 Nature of Suit: 530 Habeas Corpus
U.S. Court of Appeals - Sixth Circuit, (General)
07-02424 Jurisdiction: Federal Question
U.S. Court of Appeals - Sixth Circuit,
10-02287

U.S. Court of Appeals - Sixth Circuit,
10-02287/10-02313/11-00002 —

U.S. Court of Appeals - Sixth Circuit,

11-01032
Petitioner
Michael Ward represented by Michael Ward
128267
MACOMB CORRECTIONAL
FACILITY

34625 26 MILE ROAD
2777 TERNOXIWP., MI 48048
=" PROSE }
ee

mene

Federal Community Defender
Federal Defender Office

613 Abbott

5th Floor

Detroit, MI 48226
313-967-5542

TERMINATED, 02/26/2019
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Haralambos D. Mihas

Haralambos D. Mihas, Attorney at Law

467 Eureka Road

Suite |

Wyandotte, MI 48192 we

 

 

https://ecf.mied.circ6.dcn/cgi-bin/DktRpt-mied.pl?126607344381469-L_1_1 -1 12/9/2019
 

CMAEG8¢-2:08-Dist2oi@leAéd:midiCF No. 390 filed 01/02/20 PagelD.6641 Page IDM ABos 5

V.

Respondent
Hugh Wolfenbarger

Warden

ATTORNEY TO BE NOTICED

represented by Brenda E. Turner

4

a“

vo

ATTORNEY FO-BENOLC! ED
> . Sm

ti.

Michigan Department of Attorney
General

Public Administration Division
P.O. Box 30736

Lansing, MI 48909

517-335-3922

Fax: 517-241-7987

Email: habeasdivision@michigan.gov
TERMINATED; 12/02/2011
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Janet Van Cleve

Michigan Department of Attorney
General

Habeas Corpus Division

P.O. Box 30217

Lansing, MI 48909-7717
517-373-4875

TERMINATED: 12/02/2011
ATTORNEY-TO.BE NOTICED

Ci S. Pallas >
iachigan Departmen of Attorney

énéra

Appellate Division

P.O. Box 30217

Lansing, MI 48909
517-335-7650

Fax: 517/373-4916

Email: pallas;j@michigan.gov

~

“Linus R. Banghart-Linn }
Michigan Department of Attornéy
“General
525 W. Ottawa

P.O. Box 30217

Lansing, MI 48909

517-335-7650 |

Email: banghart-linnl@michigan.gov
ATTORNEY TO BE NOTICED

https://ecf.mied.circ6.dcn/cgi-bin/DktRpt-mied.pl?126607344381469-L_1_1-1 12/9/2019

 

\>
 

 

CM/BG8e 2G3-Distitt Coustiinieh CF No. 390 filed 01/02/20 PagelD.6642 Page 1fage4&of 1

a
oe

Other Documents
2:03-cv-72701-AJT Ward v. Wolfenbarger CASE CLOSED on 06/30/2004
CLOSED, APPEAL, HABEAS, IFP

US. District Court
Eastern District of Michigan
Notice of Electronic Filing

The following transaction was entered by Pallas, John on 3/8/2012 at 11:08 AM EST and filed on
3/8/2012

Case Name: Ward v. Wolfenbarger
Case Number: 2:03-cv-72701-AJT
Filer: Hugh Wolfenbarger

WARNING: CASE CLOSED on 06/30/2004
Document Number: 145

 
      

Wolfenbarger (Pallas, John)

2:03-cv-72701-AJT Notice has been electronically mailed to:
John S. Pallas pallasj@michigan.gov, moodyl@michigan.gov, musserk@michigan.gov
2:03-cv-72701-AJT Notice will not be electronically mailed to:

Michael Ward

128267

CARSON CITY CORRECTIONAL FACILITY
10274 BOYER ROAD

P O BOX 5000

CARSON CITY, MI 48811

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1047317467 [Date=3/8/2012] [FileNumber=4805321-0]
[19382183 lae868c98bibfefacccacafbc6aab86527e3384cd48 1ca807cfl1 1648302
€1303206a719f1e205a387446885d876e23 f0e7e4bdfa35af0010ba8836]]

aw

https://ecf:mied_uscourts.gov/cgi-bin/Dispatch.pl?793076701994653 3/8/2012
 

 

CMRCEE. 4I28-PYett CoA Tiida No. 390 filed 01/02/20 PagelD.6643 Page 1B Oe of P69

V.

Respondent
Hugh Wolfenbarger

Warden

ne

ATTORNEY TO BE NOTICED

represented by Brenda E. Turner

Michigan Department of Attorney
General

Public Administration Division
P.O. Box 30736

Lansing, MI 48909

517-335-3922

Fax: 517-241-7987

Email: habeasdivision@michigan.gov
TERMINATED: 12/02/2011
LEAD ATTORNEY

ATTORNEY TO BE NOTICED

Janet Van Cleve

Michigan Department of Attorney

General

Habeas Corpus Division

P.O. Box 30217

Lansing, MI 48909-7717

517-373-4875

TERMINATED: 12/02/2011

ATTORNE oN

John S. Pallas

Michigan Department of Attorney

General \
Appellate Division \
P.O. Box 30217 \
Lansing, MI 48909 \
517-335-7650

Fax: 517/373-4916
Email: pallasj@michigan.gov

 
    

ATTORNEY TO BE NOTICED

Linus R. Banghart-Linn
Michigan Department of Attorney |
General |
525 W. Ottawa /

P.O. Box 30217

Lansing, MI 48909

517-335-7650

Email: banghart-linnl@michigan.gov !
ATTORNEY TO BE NOTICED \

 

f Meek
https://ecf.mied.circ6.dcn/cgi-bin/DktRpt-mied.pl?793479417049385-L_ 1 1-1 - 10/7/2019
 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6644 Page 16 of 48

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

MICHAEL CHARLES WARD, #128267

Petitioner,
CASE NO. 03-cv-727701/72858-DT
v. HONORABLE ARTHUR J. TARNOW
. UNITED STATES DISTRICT JUDGE
HUGH WOLFENBARGER, Warden,

Respondent.
{

AFFIDAVIT OF DIANA JUDGE
I, Diana Judge, being first duly sworn, depose and state as follows.

1. That I am the Records Administrator for the Michigan Department of
Corrections.

2. That, pursuant to a request from John S. Pallas, Assistant Attorney General,
I was directed to review the Michigan Department of Corrections records for
Michael Charles Ward, Prisoner # 128267, to determine if any references
remained to the prisoner's convictions for possession of marijuana and
possession of LSD from 1971.

3. That the Records Administration staff spent approximately 100 hours
reviewing all of Petitioner’s Michigan Department of Corrections files over .
which J have authority beginning approximately on November 22, 2011, and
ending on approximately February 23, 2012.

- A, The files reviewed include the prisoner’s Central Office file, his Record Office
File, his Counselor file, his Audit file, his Education file and his Medical file.

5. The sum total of files reviewed stood approximately six (6) feet high.

6. That Records Administration staff conducted a systematic and thorough
review of these files.

7. That any references in these records to the prisoner’s expunged 1971
convictions that were observed during this review were redacted using a
black felt-tip pen.

Exhibit’to Amended Answer to petntoner's Renewed. .

Reauest for Enforcement of the Writ of Habeas Corpus

 
 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6645 Page 17 of 48

8. It is my good-faith belief, based on the review completed on February 23,
2012, that there are no longer any references to the prisoner's expunged 1971

convictions in the above-named files.

 

Li dilly

Diava Judge

NOTARY PUBLIC. STATE G Records Administrator
COUNTY OF lAcKSont

MY COMMISSION EXPIRES Ag, 2013 Michigan Department of Corrections

STATE OF MICHIGAN )
a ss
COUNTY OF INGHAM )

and sworn,to before me

Subscribe
this 5” a

day of

fachro.

2012.

Notary Public

County, Michigan
,

My commission expires:

Exhibit to Amended Answer to Petitioner's Renewed
Reauest for Enforcement of the Writ of Habeas Cornus
a» » Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6646 - Page 18 of 48
Case 2:03-cv-72701-AJT ECF.No. 355 filed 08/07/19 PagelD.6233 Page 1of14

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
MICHAEL CHARLES WARD,
Petitioner, 7 Civil Nos. 03-CV-72701-DT |
_ HONORABLE ARTHUR J. TARNOW
Ve , ' UNITED STATES DISTRICT JUDGE
“HUGH WOLFENBARGER, .

Respondent,
’ /

OPINION AND ORDER ON REMAND MODIFYING THE TERMS OF
THE GRANT OF THE WRIT OF HABEAS CORPUS AND RESOLVING.
PETITIONER’S PENDING MOTIONS (Doc. 347, 349, 350)

This matter is on remand from the United States Court of Appeals for the
"Sixth Circuit. Petitioner seeks enforcement of this Court’s order of September 13,
2004 granting petitioner habeas relief on his 1971 convictions for possession of

marijuana, M.C.L.A. 335.153; and possession of lysergic acid diethylamide |
(LSD), M.C.L.A. 335.341 (4)(c) and ordering that these two convictions be
expunged from his record. | |
For the reasons that follow, the Court modifies the terms and conditions of
the-original grant of the petition for writ of habeas corpus. |
A Background

On June 30, 2004, this Court granted a writ of habeas corpus to Petitioner,

on the ground that he had been deprived of his right to appeal and his Sixth

'
Case 2:03-cv-72701-AJT . ECF No. 390 filed 01/02/20 PagelD.6647 Page i9of48 °°

Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6234 Page 2 of 14

Ward v. Wolfenbarger, 03-72701

Amendment right to appellate counsel on his 1971 convictions, because the state
trial court failed to advise Petitioner that he had a right to appeal and had a right
to the appointment of appellate counsel if he was indigent. See Ward v. |
Wolfenbarger, 323 F. Supp. 2d 818, 828-30 (E.D. Mich..2004). The Court
conditioned the granting of the writ upon respondent taking immediate action to
afford Petitioner an appeal of right to the Michigan Court of Appeals with'the
assistance of appellate counsel. Id. |
Petitioner filed a motion for reconsideration and/or clarification of the
Court’s opinion and order. On September 14, 2004, the Court granted
Petitioner's motion for reconsideration and ordered that an unconditional writ of .
habeas corpus issue in this case. See Ward v. Wolfenbarger, 340 F. Supp. 2d
773 (E.D. Mich. 2004). This Court believed that it erred in granting a conditional

writ of habeas corpus, rather than an unconditional writ of habeas corpus, in light

of th(prejudice}that Petitioner would suffer from any further delaystin adjudicating

—

his claims in the state appellate courts. Petitioner had been deprived of his Sixth
Amendment right to the assistance of counsel on appeal when he was not
advised on the record by the state trial court of his right to appeal or his right to
. the appointment of appellate counsel. Thirty three years had elapsed since the

_ time of Petitioner's conviction, Because of the substantial delay, this Court

determined that there was no way that granting Petitioner a new appeal of right

2
 

 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6648 Page 20 of 48
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6235 Page 3 of 14

Ward v. Wolfenbarger, 03-72701
with the Michigan Court of Appeals would Vitiate any prejudice arising from the
denial of Petitioner's right to appeal his 1971 convictions. /d.. at 775-76.
The Court declined to order Petitioner's release from incarceration on these

convictions, because the sentences on his 1971 convictions had expired.

Instead, the Court concluded that Petitioner was entitled to have these 19771
“convictions and all of the effects stemming from them expunged from his record.

Ward, 340 F. Supp. 2d at 776-77. The Court vacated the judgment of conviction

against Petitioner for the offenses of possession of LSD and possession of

marijuana from the Huron County Circuit Court from January 20, 1971 and

ordered that the record of conviction be expunged. Id. The Court further ordered |

!

the Clerk of the Circuit Court of Huron County, Michigan to forward a copy of this /

Courts order to any person or agency that was notified of Petitioner's arrest or}

conviction involved with these offenses. /d. |
Petitioner has several times come before this Court claiming that

respondent failed to fully comply with the terms of the writ. . Petitioner specifically

claimed that his 1971 convictions were being used to deny him parole on his

1981 conviction for possession with intent to deliver 650 or more grams of

cocaine, contrary to M.C.L.A. 333.7401 (1) and (2)(a)(i). This Court several times

denied Petitioner permission to reopen his case, concluding that Petitioner —

presented insufficient evidence to o show that the “Michigan P Parole Board (MPB)

Sa oe

wet
 

Case 2:03-cv-72701-AJT ECF No. 390° filed 01/02/20 PagelD.6649 Page 21 of 48
Case 2:03-cv-78201-AJT...ECF No. 355. filed 08/07/19:--PagelD.6236., Page: Aotk4. -

| Ward v. Wolfenbarger, 03-72701
was using these 1971 convictions to deny parole to Petitioner.
In 2009, the Sixth Circuit affirmed one of the Court's decisions to deny
Petitioner permission to reopen his habeas petition. See. Ward v. Wolfenbarger,
342 F. App'x. 134 (6th Cir. 2009). cert. den. 130 S, Ct. 1291 (2010). The Sixth

Circuit concluded at that time that Petitioner had offered “nothing other than

 

speculation” that the Michigan Parole Board took into account the vacated 1971
convictions in a way that prejudiced his shot at parole. /d., at 137.

Nonetheless, on July 14, 2014, after this Court had again denied
eye

Petitioner's request to enforce the writ, this case was remanded by another panel

of the United States Court of Appeals from the Sixth Circuit for a determination of i

ne ten Ny

_whether Petitioner's 1971 convictions, which this Court had ordered expunged, i

soo, 2M Th ag deen

 

 

 

were still being used by the Michigan Department of Corrections (M,D.0.C.) to

sae . : :
goers . #

classify Petitioner and to determine his parole eligibility on his 1981 conviction.

oe

Ward v. Wolfenbarger, No. 10-2287/2313, 11-2043 (6th Cir. July 14, 2014)(ECF

 

162). The Sixth Circuit noted that both parties had presented evidence to that
court involving several documents from the M. D. O.C. concerning Petitioner's

current incarceration on his 1981 conviction. These documents still listed

 

Petitioner's 1971 convictions and also list Petitioner as having a “B” prefix, |

suggesting that the M.D.O.C. is still using the A974 “convictions s against, Petitioner as

sees iiguctiet AS ARS gee
atten EEO re PO OTTE

in establishing his security classification. /d. at * 3-4 (ECF 162, Pg ID 22478-79).

4

(?
Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 -PagelD.6650 | Page 22 of 48
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6237 Page5of14

Ward v. Woltenbarger 03- 72701

The Sixth Circuit then noted the following:

We will not consider new facts in the first instance on appeal and deny |

the motions to supplement the record on appeal. See Fed. R. App. P.
10(a); United States v. Husein, 478 F.3d 318, 335-36 (6th Cir. 2007).

Nonetheless, these documents raise unanswered factual questions}
_about whether Ward is still being classified based on the expunged -

1971 convictionsfan cli whether his eligibility _ for. parole. has been

‘ adversely affected by the expunged convictions. The problem, as We

see it, stems in part from the wording of the district court’s order in
Ward //[340 F. Supp. 2d 773 (E.D. Mich. 2004], which did not explicitly
instruct the State of Michigan to remove references to the expunged
convictions in any document that might be used against Ward or
instruct the State to reclassify him without using the expunged

convictions. However, although the State of Michigan was_not -
specifically ordered to remove 3 thet notation from documents viewable
~_by the MPB [Michigan Parole Board], the State was certainly on notice.

 

thatitwas expected to do so.and that it Wi was under a duty to ensure that
Ward suffered no collateral consequences fromthe | expunged
convictions. See Ward Ml [342 F. App’x.] at 136-37,

 

Id. at * 4 (ECF 162, Pg ID 2579).

om

The Sixth Circuit remanded the matter to this Court for further findings of .

fact. The Sixth Circuit concluded:

x

 

  

Imodified Vb ed Ward il order aso core instructing th the State of

_ ‘T8ffidve all references to the 1971 convictions from records that! may ‘be

presented to the MPB and, if necessary, ordering that Ward be
reclassified without consideration of the expunged convictions. The.
relief ordered should be designed to finally resolve this matter ‘with

“Sanyy, —

Id, at* 4.

i
5
i

The matter is now before this Court. Petitioner's first counsel filed a bet |
Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6651 Page 23 of 48
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6238 Page 6 of 14

 
  
 

Ward v. Wolfenbarger, 03-72701

on petitioner's behalf. (ECF 277). Petitioner has also filed an extensive pro per

supplemental brief on his own behalf, after his last counsel had been permitted to

306 _ oe |
withdraw. (ECF 302). Respondent has filed a response to the brief. (ECF 325).

Petitioner. has presented evidence through his numerous pleadings that

enna

several documents from the M.D.O.C. concerning Petitioners current

 

 

“ae ee ee
having a “B" prefix, which/suggests that the M.D.0.Clis still using|the 1971

convictions against Petitioner in establishing his security classification.

— ay

incarceration still list Petitioner's 1971 convictions and also classify Petitioner as

 

Respondent in his answer admits that Petitioner has submitted numerous

 

 

documents from the M.D.O.C. which still list his expunged 1971 convictions and :

cee r TOTTI, ——

also give Petitioner a “B” prefix on his security classification. The Court will
accept theffactualfatiegations contained within Petitioner's briefs and supporting" e

__ documents concerning the continued references to his expunged 1971

 

convictions by the M.D.O.C., because the respondent has not disputed these

factual allegations in his answer. See Cristini v. McKee, 526 F. 3d 888, 894, n. 1

 

(6th Cir. 2008)(“When a state’s return to a habeas corpus petition fails to dispute
the factual allegations contained within the habeas petition, i essentially admits

these allegations”): Dickens v. Jones, 203 F. Supp. 2d 354, 360 (E.D. Mich.
2002)(same).

A federal district court retains jurisdiction to determine whether a party has |

6

rs

 

 
 

 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6652 Page 24 of 48
Case 2:03-cV-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6239 Page 7 of 14

Ward v. Wolfenbarger, 03-72701

complied with the terms of a conditional order in a habeas case. Phifer v.

ae
pen IS

Warden, U.S. Penitentiary, Terre Haute, Ind., 53 F. 32d 859, 861 (7th Cir. 4995).
When the state fails to cure the error, j.e., when it fails to comply with the .

conditions of grant of conditional writ in habeas corpus proceedings, a conditional

grant of a writ of habeas corpus requires the petitioner’s release from custody, _—
See Satterlee v. Wolfenbarger, 453 F. 3d 362, 369 (6th Cir. 2008). “[T]he |
conditional nature of the writ also places within the district court the power to \
determine that its order has been substantially complied with and release is not

warranted.” Ward, 342 F. App’x. at 137 (quoting McKitrick v. Jeffreys, 259°

Fed.Appx. 74, 76 (6th Cir. 2007)). A court can alsojmodi the conditions ofa 1 writ -

 

. ec end EERE eee oon

 

 

of habeas compusfifthers is is Bignificant changeleither in the factual conditions or in |
the law. See Harvest v. Castro, 531 F.3d 737, 748 (sth Cir, 2008). no }
apeeeenen cial, : .

The Court has reviewed the pleadings and exhibits filed by the patties. .

ew.

 

Dar mast

The Court declines to order Petitioner's release because he has not shown that \ /

respondent failed to comply with the Court’s order from 2004 as written when the

bn,

M.D.O.C. failed to remove all references to Petitioner's 1971 convictions from

 

their records.. As the Sixth Circuit pointed out in its remand order, at the time this

 

 

 

 

Court granted the unconditional writ on September 13, 2004, the Court only — -,
ordered the expungement, of these convictions but did not explicitly order that °
ee a ease a

 

 

 

 

these expunged 1971 Convictions could not be referred to in Petitioner's parole

Sipenenisiattng eagle SLT 8

 

 

 
Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6653 Page 25 of 48
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6240 Page 8 of 14

Ward v. Wolfenbarger, 03-72701

file, considered by the Michigan Parole Board, or be used for Petitioner's security
— ,

classification. ‘Thus, any continued references did | not specifi cally violate the a

 

 

 

' terms of the 2004 order, »,
Sm Ze orde aaast fav

—
That said, common sense would dictate that an order expunging a habeas

Mee aca Ngee
. in onan

petitioner's conviction would suggest, iat all references to that conviction should
Nipenememneseraritey eget pes AER

be removed from all records pertaining to that petitioner, including his or her

pet NEMEEAS RIT pen alata a Mg RT STS

Newspaper esitacene SMerm ete TAS Sr beam sessalig gen ne IN Hears titer yacear site FE
pone _
prison and parole | records. The State of Michigan was certainly on/ notice’ by the

pane Crest tah Boh et hr cet no et eraser
= r—arsaeesenate lar eee

~ time of Petitioners 2009 appeal that continued references to the expunged 1971

es a Swaps

 

convictions in Petitioner's parole or institutional records might be problematic.
Judge Jeffrey S. Sutton in his concurring opinion stated the following:

_Tjoin Judge I Martin’ ’s opinion in full because, as. he correctly. observes, ”
iC ns have ne not
“fariried his “appeals” to ‘the parole. boar board. “T write separately merely’ 10
note that the Michigan Department of. of Corrections could have saved
itself a lot of trouble by eliminating those references in the first place or
' perhaps by developing a better procedure for ensuring such references
are removed. | understand that the Department operates on a tight
budget, and | am “not insensitive to the challenges faced” by the
Department in “attempting to separate, when it comes to prisoner suits, .
not so much wheat from chaff as needles from haystacks.” Jones v. ~~
_ Bock, 549 U.S. 199, 224, 127 S. Ct. 910, 166 L.Ed.2d 798 (2007). But
Ward’s suit is not frivolous. He lost on the merits not because he and
“his attorneys failed to “show problems: with the Department's
‘expungement of his conviction but because he has not shown that its
mistakes harmed his case before the parole board. With a diferent
-orisoner and a different fact p ‘paitern, stray feferences to an expunged BK
conviction might well aifect a Parole ca case in a cognizable way. .

 

 

 

 

 

 

Ward v. Wolfenbarger, 342 F. App’x at 138 (Sutton, J., concurring).
Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6654 Page 26 of 48
Case 2:03-cv-72701-AJT ECF No. 355. filed 08/07/19 PagelD.6241 Page 9 of 14

Ward v. Wolfenbarger, 03-72701

this Cour agree fwith Judge Sutton's assessment, All of the parties would

have been better off had all references to Petitioner's 1971 convictions beens

eliminated from his records. The Sixth Circuit | in vits remand order suggested that 7
nn iene”

this Court modify the original terms of the wit of habeas corpus and explicitly

“instruct{ing] the State of Michigan to remove all references fo the 1971

 

Ra Se UA a

convictioris from records that may be presented to- the MPB [Michigan Parole |
\icagaerimaneaBenaE? ZEEE

Board] and, if necessary, ordering that Ward be reclassified without consideration |

weasel UPPER ads 3 a thang sea Arana atl TA ee tre sea HURT et i RES ea aa RE AMM

of the expunged convictions. " Ward v. Wolfenbarger, No. 10- 2287/2313, 11 2043,

     

SEO SEES SEES STREP ae cca lee ea Brae EE a dridte WM erinatlgee ih ete

 

 

 

*4. This Court believes that this would be the most equitable option to the ~ 5

ee are =e ss iets MTOR

parties.
rrr

   

Accordingly, the Court modifies the terms : OF the grant of the writ of habeas

corpus to include the following conditions: The State of Michigan shall remove all

Pep eR Sa
Neti

references to the expunged 1971 convictions from any: and all records submitted :

 

i aisle apes ig sale

to the Michigan Parole Board, The Michigan Department of Corrections shall

=. cngeoth baby ez . ST

also remove any references to the expunged 1971 convictions from ¢ 1 any records

ee F te eben Big” yes oon, Ge cepa et, Goer ri BE me Eat tpe td oa7e:

 

 

 

iia Soe he eR adbeast A

 

 

 

 

 

 

regarding Petitioner's security and institutional classi renee ine M. D.C 0. C. shall
reassign Petitioner an TA prefix to his institutional record. A gern ificate of |
compliance shall be filed with this Court within 30 ) days of the receipt of this order. |
a Nee ncn Sees Ti SeaTac tet eae I
Ward v. Wolfenbarger. 340 F. Supp. 2d at 777. . dl

Petitioner also has before this Court three pending motions.

08
 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6655, Page 27 of 48
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6242 Page 10 of 14

Ward v. Wolfenbarger, 03-72701

Petitioner has filed a motion to reopen any docket entries concerning prior
pro per motions that had been stricken because petitioner had previously been
represented by counsel, (Doc 347). In a prior order dated February 26, 2019,
(Doc. 333), this Court allowed Petitioner to resume filing , pro se pleadings on his
part after his third counsel was permitted to withdraw. Petitioner s current motion
will be granted and the Court rescinds any orders striking Petitioner’s previous
pro se motions. | |

Petitioner also filed a motion to compel the prison librarian to make copies
of the Federal Court Rules for Petitioner to Use in court should oral argument or
evidentiary hearings be required. (Doc. 349). This Court is granting Petitioner
relief without the need for an evidentiary hearing; Petitioner will not need to bring
any court rules to Court. The motion is denied as moot.

Petitioner has lastly filed a motion to compel the M.D.O.C. to provide him
with the names and other information of the people who were involved in
attempts to settle this case. |

At a telephonic conference on October 30, 2018, this Court urged the |
parties to try and reach an out of court settlement in this case. Petitioner is
serving a parolable life sentence for possession with intent to deliver 650 or more

grams of cocaine, contrary to Mich. Comp. Laws § 333.7401 (1) and (2)(a)(i).

Petitioner was sentenced in 1981 and has served almost thi ight years in
- [1)

10

40 (set 3/al

A"

 
Case 2: 03- -cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6656 Page 28 of 48
Case 2:03-cv-72701- AST ECF No. 355 filed a 08/07/19 PagelD.6243 Page 11 of 14

Ward v. Wolfenbarger 03- 72701

prison for this offense, minus a brief time on parole. Petitioner i is sixty eight years Z p
x

iN

old and suffers from a number of health problems. Effective March 1, 2003, the . é

e
Michigan's Controlled Substances Act was amended pursuant to 2002 P. A. 665 oh

 

~ to provide for different penalty schemes. This law eliminated the mandatory life
sentence provision for possession with intent to deliver over 650 grams of

cocaine, reflecting a general consensus that the old sentencing regime that

    

petitioner was sentenced under wa too harsh

At least one federal judge has noted “the possible value of promoting
settlement negotiations in habeas corpus actions.” Washington v. Sobina, 471 F.
Supp. 2d 511,518 (E.D. Pa. 2007). This judge believed that a settled negotiation
of a habeas corpus would offer the same benefits to the parties that are afforded
through the plea bargaining process in criminal cases. /d. (Citing to Anup Malani,
Habeas Settlements, 92 VA. L.REV. 1, 18-19 (2006)). Judges should “provide a
much needed stimulus, or at least plant the settlement seed in” the minds of the
parties to a habeas case, /d. |

This Court believed that a settled negotiation of this case between the
Michigan Department of Corrections, the Michigan Parole Board; the Michigan.
Attorney General, and Petitioner, would have been in the best interests of the
parties and the citizens of the State of Michigan. This Court still believes that to

be the case.

11
. Case 2:03-cv-72701-AJT. ECF No. 390. filed 01/02/20 PagelD.6657 Page 29 of 48
Case 2:03-cv-72701-AJT ECF No. 355 filed 08/07/19 PagelD.6244 Page 12 of 14

. Ward v. Wolfenbarger Q3-72701
On April 18, 2019, this Court gave the parties 120 days to attempt to settle

the case. The parties have now filed updates to the settlement status. (ECF 351-
54). It does not appear that the parties will be able to reach a.settlement on this
-case that is agreeable to both parties.

| Petitioner in his current motion is attempting to pressure the M.D.0.C. and
the Michigan Attorney Generai into settling the case. This Court, while |
sympathetic to Petitioner, and of the belief that his continued incarceration does
nothing to advance the public safety of the State of Michigan or its citizens, does
not have the power to force respondent to settle the case and grant Petitioner
parole. “Although judges should encourage and aid early settlement, however.
they should not attempt to coerce that settlement.” In re NLO, Inc., 5 F.3d 154,

_ 487 (6th Cir. 1993). Indeed, “while settlement can and should be both
encouraged and facilitated by a court it cannot be forced upon the parties.” /n re
Dow Corning Corp. 211 BR. 545, 576 (Bankr. E.D, Mich, 1997). A “district court
is under no obligation to force the parties to settle.” Blue v. Coca-Cola
Enterprises, Inc., 43 F. App’x. 813, 816 (6th Cir. 2002). Accordingly, Petitioner's
motion to obtain information regarding the names of the parties involved in the
settlement negotiations (Doc. 350) is denied. | |

Finally, to the extent that Petitioner is challenging the Michigan Parole

Board’s decision to deny him parole release on his. 1981 conviction for

12

0"
 

 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6658 Page 30 of 48
Case 2:03-cv-72701-AJT . ECF No. 355. filed 08/07/19 © PagelD.6245 Page13o0f14 -

=.

Ward V. ; Woltenbarger, 03-72701 |

possession with intent to deliver over 650 grams of cocaine, he should challenge
that parole denial by means of a separate habeas petition.
ORDER

—ITIS ORDERED THAT The terms and conditions of the writ of habeas

   

corpus issued on September 13, 2004 are modified as s follows: the Michigan
. Department of Corrections shall remove all references to the expunged
1971 convictions for possession of LSD and possession of marijuana from
any records that are or will be submitted to the Michigan Parole Board. The
Michigan Department of Corrections is also ORDERED to remove any and
allt references to the expunged 1971 convictions from Petitioner’s security i
and institutional classification. The Michigan Department of Corrections © |
shall change Petitioner's prefix to an “A”. | | | So |
Petitioner's remaining motions are resolved in accordance with the terms of
this opinion. | | |
s/Arthur J. Tarnow |

‘HON. ARTHUR J. TARNOW
UNITED STATES DISTRICT COURT

DATED: August 7, 2019

13

Ce

 
- Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6659 Page 31 of 48
Case 2:03-cv-72701-AJT ECF No. 364 filed 09/06/19 PagelD.6349 Page 1of4

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

MICHAEL WARD,

Petitioner,
‘No. 2:03-cv-72701
V.

HON. ARTHUR J. TARNOW
PAT WARREN,!

Respondent.

 

CERTIFICATE OF COMPLIANCE

On August 7, 2019, this Court ordered the State to “remove all
references to the expunged 1971 convictions for possession of LSD and
possession of marijuana from any records that are or will be submitted
to the Michigan Parole Board,” to “remove any and all references to the
expunged 1971 convictions from Petitioner’s security and institutional
classification,” and to “change Petitioner’s prefix to an ‘A.’” (Dkt. 355,
Order at 13, PageID #6245.) The State has fully complied with this
Court’s order.

The Michigan Parole Board has access to Ward’s central office file.

This file is made up of 16 folders filled with documents. Typically, only

 

1 Ward is housed at the Macomb Correctional Facility, and his warden
is Pat Warren. The caption should be amended to reflect the change.

 
 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6660 Page 32 of 48
Case 2:03-cv-72701-AJT ECF No. 364 filed 09/06/19 PagelD.6350 Page 2 of 4

the most recent folder would be provided to the Parole Board for review.
Ifa Parole Board member requested, however, that member could
receive and review the entire file. Because the entire file is potentially
available to the Parole Board, the State determined that compliance
with this Court’s order required examination of the entire file. To that
end, two assistant attorneys general and one paralegal employed by the
Office of the Attorney General combed through each page of the file,
redacting any reference to the expunged convictions.

Macomb Correctional Facility, where Ward is housed, has both the
file that is used when making Ward’s security classification as well as
the file that is used when making Ward’s institutional classification.

The same three employees of the Attorney General’s Office traveled to

Macomb CF, and again combed through both files, redacting any

 

 

a

 

reference to the expunged convictions.
eee eee eee
And finally, Ward’s prefix has been changed to an “A.” (Ex. A,
Basic Information Sheet.)

The State has thus complied with this Court’s order.

Db
Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6661 Page 33 of 48
Case 2:03-cv-72701-AJT ECF No. 364 filed 09/06/19 PagelD.6351 Page 3 of 4

Dated: September 6, 2019

Respectfully submitted,

DANA NESSEL
Attorney General

s/Linus Banghart-Linn

Assistant Attorney General
Appellate Division

P.O. Box 30217

Lansing, MI 48909
banghart-linnl@michigan.gov
(P73230)

 
Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6662 Page 34 of 48
Case 2:03-cv-72701-AJT ECF No. 364 filed 09/06/19 PagelD.6352 Page 4 of 4

CERTIFICATE OF SERVICE
I hereby certify that on September 6, 2019, I electronically filed
the foregoing with the Court using the ECF system, which will send

notification to the following:

DISTRICT JUDGE ARTHUR J. TARNOW
and I hereby certify that Kari Edgecomb has mailed by United States
Postal Service the papers to the following non-ECF participant:

MICHAEL WARD, #128267

MACOMB CORRECTIONAL FACILITY
34625 26 MILE ROAD

LENOX TOWNSHIP, MI 48048

DANA NESSEL
Attorney General

s/Linus Banghart-Linn

Assistant Attorney General
Appellate Division

P.O. Box 30217

Lansing, MI 48909

(517) 335-7650
Banghart-linnl@michigan.gov
(P73230)
 

 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6663 Page 35 of 48

‘

-
MICHIGAN DEPARTMENT OF CORRECTIONS

Case 2:03-cv-72701-AJT ECF No. 364-1 filed 09/06/19 PagelD.6353 Page 1 of 1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CSX-117
BASIC INFORMATION SHEET Rev 09/01
Message Date Received
New BIS created to correct Prefix and Record Number per Court Order dated 08/07/19. S. Buck/TCU 08/16/19 03/30/1990
Client Number [Client Name Commit Status |Commitment Reason Curr Loc
A-128267 Ward, Michael R-05 New Commitment (Reception Center Only) {|MRF
FB! Number SID Number {SSN Birthdate Race |Sex |Height |Weight [Hair [Eyes Complexion |Build Marital
95867T3 0661454H 1375-52-0553 |04/05/1951 lw M 5'9" 1164 BRN _|BRN |MED MED N
Adult Jail Term | Adult Prison Adult Escapes Adult Probation | Sex Offense Juv. Commits Juv. Probation Juv. Escapes
0 1 0 1 0 0 0 0
Religion Health Insurance | Military Code Marks, Scars More
D U NONE More
Sentence {Docket Number Sentencing County Judges Name ffense Sentence Jail Corrected
Rec No Date Date Credit Days | Date
1 7913902-FY Washienaw Brown 03/21/79 05/08/81 780 03/20/79
Sentence |Terms Offense Description Compiled Law Convict By |CTN Number
Rec No
1 Life to Life Controlfed Substance 333,74012A1 J
Sentence Calendar Date SGT/PMVTIS/CAL RGT/AMI/TIS/CAL SGT/PMX RGT/AMX
Rec No
1 09/19/1996 Life Life Life
[ PAROLE ELIGIBILITY DATE: 4
PREVIOUS SENTENCE INFORMATION
Client {Rec |Sentence Terms Offense Description SGT Max RGT Max Term/Disch
Prefix {No Date Date Date Date
IN CASE OF SERIOUS ILLNESS OR INJURY CONTACT
Relationship SISTER Name JANICE WARD Address 205 CARPENTER RD
City & State BAD AXE MI Telephone (989) 269-2226
08/16/2019 10:41:32 Page I of I

A-128267 Ward, Mi

 

Dp

 

 
 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6664 Page 36 of 48

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION

MICHAEL WARD, CASE NO. 03-CV-72701

Senior USDI
Vv 2?
af REQUEST ORAL ARGUMENT
HUGH WOLFENBARGER, et al., REQUEST EVIDENTIARY HEARING
REQUEST APPOINTED COUNSEL

Respondents.

PETIVTIGNER'S MOTION FOR GRDER
PEND ENE. arn SAR SCTTONING/PROSFEUTING
R CROENT ASSENT ®PERIURY®

wr

Petitioner, MICHAEL WARD, moves this Honorable Court for an
order finding that Respondent's agent Diana Judge (MDOC Records
Administrator), knowingly and intentionally committed the Federal
felony act of "perjury"; and that Respondent'e counsel, Mich. Asst
Attorney General John S. Pallas, knowingly and intentionally
conspired, aided and abetted~ that "perjury", e11 te obstruct
justice and to Petitioner Ward's injury and prejudice, ss relating
to the outcome of the above captioned cause. More specifically:

1. Reference John Pallas's notice of e.filing, and affidevit of
Diana Judge, submitted by Mr. Palles to this Court, under cover af
Petitioner's pending MOTION FOR RECONSIDERATION, deted 8/14/19, a6
EXHIBITS 7-76,

a) On 3/8/12 at 11:08 a.m. EST, John Pallas did e.file with
this Court, in the above captioned cause, the affidavit of his
Client, Diane Judge, dated and sworn to under penalty of perjury on

3/5/12.

1/ And suborned, 4

E

 

 
 

 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6665 Page 37 of 48

1) The intent of Pallas and Ms. Judge was to gain an
unfair and unconstitutional tactical advantage, in disregard of the
injury and prejudice caused unte Petitioner Ward, and with
disregard and deliberate indifference ta the obstruction of justice
that the effidavit and its filing would have in this case abave
capticned.

2. Quoting relevant portions of Me. Judge's affidavit:
¥ 2 - "Thet, pursuant to a request from John S. Pallas,
Asst Atty Gensrel, I wae directed to raview the MDOC
records for Michsel Charles Ward, #128267, to determine
if any references remained to the prisoner's convictions
for pessesaion of marijuana and posseseion af LSD from
1971."
¢& - "The files reviewed include the prisoner's Central
Office file, his Record Office file, his Counselor file,
his Audit file, his Education file and his Medical
file."

q 6 - "That Recorde Administration staff conducted a
systematic and thorough review of these filea."

§ 7 - "That sny references in these recorde to the
prisoner's expunged 1971 caonvictians that were obsarved

during this review were redacted using a black felt-tip
pen," .

- F€G"It 4s my good-faith belief, based on the review
completed on 2/23/12, thet there ere no longer any

references. to the. prisoner's expunged 1974 convictions
in the above-named lias."

3. That, in fect, end now of record, Petitioner tlard, his

former Federesl Defender, and Respondent's counsel Linus Banghert-

Linn have discovered literally hundreds sf documents in the same
files reviewed by Diana Judge, containing direct and indirect
references and citations to the 1971 convictions. See documente
filed as exhibits to Petitioner's pro-per supplemental brief; the
Federel Defender's supplemental brief; and Petitioner's pro-per

Reply Brief. And see, the "certificate of compliance," of Linus

2. E

 
- Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6666 Page 38 of 48

Banghart-Linn, dated 9/6/19; NOTING Petitioner's gbhjections ta that
certification dated 9/12/19.

&. The sum totsl clearly indicating that it if most likely a
jury would convict on the charge of perjury, conspiracy and aiding
and ebatting. ¥ |

WHEREFORE, Petitioner Prays this Honoreble Court enter an
appropriate order and fact-finding, including holding ea formal
evidentiary hearing permitting the subpoenaing of witnesses: and
imposing upon the nsemed sartiss to perjury, sanctions, including
but not limited to monetary, and/er reccamending ta the U.S.
Attorney that Federal Criminal charges/indictment issue,

accordingly.

2/ And subornation.

 

Respectfully submitved,

 
 
     

Date: 10/10/19 Michael Ward #1278267
Macomb Corr Fac
34625 26 Mile Rd

Lennox Tup., MI 438068

Patitioner/Pro-per

 
 

 

- Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6667 Page 39 of 48

Dete: 10/10/19

Re: Ward v Wolfenberger, et al,
Case#: O3-ev-72704 (AIT)

Dear Clerk & Judge Tarnow:

ENCLOSED for filing and the Court's consideretion is one (1)
original of the below Pleading. On this date, by way of separate
mailing I heve mailed a "judge's copy" to Judge Tarnow's chambers,

1. PETITIONER'S MOTION FoR ORDER FINDING AND

:  SANCTIONING/PROSECUTING RESPONDENT AGENT "PERJURY";

2. Certificate/Proof of Service - See herein below.
a aes

Thank you for your time end assistance in processing this
matter,

Sincerely,

Michael tlerd. #128267
Macomb Corr Fac

34625 26 Mile Rd
' Lenox Twp., MI 480468

Petitioner/Pro-per
CERTIFICATE/PROOF OF SERVICE

I, MICHAEL WARD, Petitioner herein, certify and declare under
penalty of perjury that on 10/10/19, I pleced a copy of tha above
identified "PETITIONER'S SUPPLEMENT TO PENDING MOTIGN FOR
RECONSIDERATION, OFFERING A REALISTIC & EQUITABLE SOLUTION, w/Exh.
attachments #1, 2," in the U.S, Mail, Jet class postage prepaid,
addressed to the presiding judge, and opposing counsel of record:
HONORABLE Arthur 3, Ternow, Senior USDJ, U.S. District Court, E.D.
Mich., Theodore Levin U.S. Courthouse, 231 W, Lafayettsa Blvd.,
Room 124, Detroit, MT &B2263: and LINUS BANGHART-LINN, Asst Mich
Attorney Genareal, Criminal Appéliate Division, P.o. Box 30217,
Lansing, MI 48905,

28 usc § 1746

 

Affiant/Petitioner

cre

 
Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6668 Page 40 of 48

Date: 10/11/19

Re: Ward v Wolfenberger, et al.,
Case#: O3-cv-72701 (AIT)

SUBJECT: SETTLEMENT PROPOSAL
Dear MAAS Linus Banghart-Linn:

Judge Tarncw's opinion & order of 6/7/19 continues to suggest
thet we settle this case. Sheuld he not grant me the relief I ask
for on pending motion for reconsideration, we heave a long wey to
go in litigation; perhaps never ending. I do not want that, and I
assume neither dorms your office, given the time end expenses
incurred,

Mr 16/10/19 I mailad to you my motion asking the Court to find
thet John Pallas and Diere Judge committed the falony act of
"PERJURY" in their reanective capacities. I asked the Court to
recommend the U.S. Attarney orosecute. There is s 58-50 % chanca
he just might grant thet motion. If he does, it won't Look goed
for your team,

THEREFORE, in resolutian of thie case, may I proposa, suggest
and recommend you strengivy urge your client(s) to settle in the
form of REINSTATING ME TO PAROLE, ferthuith; with a preferable
nunc pro tune provision back to date of PY 7/15/05.

if you can promptly arrange thet, T an willing to voluntarily
DISHISS with prejudice this sntire case, including the "perjury"
motion.

If you have any questions or comments contact me directly.

  
 
 

Sinceresiv,

 

Michssl Ward #128267
Macomb Corr Fac

34625 26 Mile Rd
Lennox Tup., MI 48048

Petitioner/Pro-per

ec: fila

 

“XA
Case 2:03-cv-72701-AJT ECF No. 390, filed 01/02/20 PagelD.6669 Page 41 of 48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-128267 Ward, Michael

a _: .
DISTRIBUTION: White- Record Office, Canary - Central Office Records, Pink - Counselor, Goldenrod - Prisoner

AICHHIGAN DEPARTMENT OF CORRECTIONS _ CSX-117
3ASIC INFORMATION SHEET Rev 09/01
vessage CTCU/QCU/E. Goniea 9/19/2011 inaccurate PED provided. Date Received
03/30/1990
Sent Number [Client Name Commit Status [Commitment Reason Curr Loc
3-128267 Ward, Michael R-05 New Commitment (Reception Center Only) |DRF
5
=B] Number SID ‘Number |SSN Birthdate _ [Races |Sex [Height |Weight Hair jEyes {Complexion |Build Marital .
520972H O661454H {XXX-XX-XXXX (04/05/1951 {|W M 5'9"° 1164 BRN |BRN |MED MED N
Adult Jail Term | Adult Prison Adult Escapes Adult Probation | Sex Offense Juv. Commits Juv. Probation Juv, Escapes
2 4 0 1 Oo 0, | 0 0
Religion Health Insurance | Military Code |Marks, Scars [More
D U NONE More
sneer
Sentence |Docket Number Sentencing County Judges Name Offense Sentence Jail =, | Corrected
RecNo_. Date Date Credit Days | Date
. 3 |7913902-FY Washtenaw Brown . 03/21/79 | 05/08/84 780 03/20/79 |
ore i
Sentence }Terms Offense Description Compiled Law Convict By |CTN Number
Rec No !
. 3 __{Live to Life Controlled Substance 333.74012A1 J
Sentence | Calendar Date | SGT/PMI/TIS/CAL RGT/AMI/TIS/CAL  . SGT/PMX RGT/AMX 7
Rec No
BY Life Life Life Life
Ns ?g
{
PAROLE ELIGIBILITY DATE: |
\
I PREVIOUS SENTENCEINEORMATION
. i 4 Le
Client j/Rec | | SéAitence Terms Offense Description ~ SGT Max |RGTMax = |Term/Disch
Prefix ||No.7" |Date Date - |Date Date
A |iz £ |o2/10/71___|2y6m-4y Vio Drug Law, 335.341 I 09/14/04
A ¥a / [02M0/71  |2y6m-10y Vio Drug Law, 335.341 eA 09/14/04
IN CASE OF SERIOUS ILLNESS OR INJURY CONTACT
Relationship SISTER Name JANICE WARD Address 205 CARPENTER RD
City & State BAD AXE MI Telephone (989) 269-2226
- . |
, 200!
f UL WY «
a fem
02/24/2016 09:23:13 , Page 1 of 1

G
Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6670 Page 42 of 48

 

State of Michigan ;
RICK SNYDER DEPARTMENT OF CORRECTIONS Daniel H. Heyns
GOVERNOR LANSING DIRECTOR
ep
a

DATE: 12/04/2013 ‘

TO: WHOM IT MAY CONCERN

SUBJECT: VERIFICATION OF INCARCERATION

x .
(sp Ward, Michael DOB: 04/05/1951

The above named offender is currently incarcerated with the Michigan Department of Corrections. The offender is
_ currently serving on the charge(s ) listed below, that do not have a termination date.

 

 

 

 

Term , ~ Charge " Sentence Date Termination Date
3 - _bife to Life Controlled Substance 05/08/81
2 oyem-4y Vio Drug Law, 335.341. OTE, OOHTaTOE
1 2y6m-10y “Vio peat Law, 335.341 02/10/71 09/14/04

ae caer PITS * ee Re ey ta et oe hee ton :

For further information regarding this offender you may log in to the MDOC OTIS website at
http:/Avww.michigan.gov/corrections. This website will provide further details regarding the offender including location,
earliest release and maximum dates, alias names, identifiers, as well as an offender photo.

!f further information is required once in the OTIS website, click on the name of the offender's location to link to the facility
information. This will display the facility address and telephone number for further information.

Michigan Department of Corrections
 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6671 Page 43 of 48

  
 
  
  
 

 

a Lf — Eee a ~ a Se \
fF State of Michigan é Ae
( RICK SNYDER DEPARTMENT OF CORRECTIONS ff Daniel H. Heyns
LANSING ‘ : DIRECTOR

 
    

DATE: 06/18/2012

 
 

TO: WHOM IT MAY CONCERN

SUBJECT: AERIFICATION OF INCARCERATION
%

eA
_ ae B128267 - Ward, Michael DOB: 04/05/1954
ed 4 .
XX .

The above named offender.is currently incarcerated with the Michigan Department of Corrections. The offender is
currently serving.an-the-chargétsy listectbelew, that do not have a termination date.

Fae

nn,

 

 

Jon Term "Charge NN Sentence Date Termination Date
3 Life to Life Controlled Substance \ 05/08/81
2) 2y6m-4y Vio Drug Law, 335.341 / 02/10/71 09/14/04 ?s .
a 2y6m-10y Vio Drug Law, 335.341 Z 02/10/71 09/14/04 a
ee ae ;

i

~~, ——
For further information regarding-this offender you may log in to the MDOC OTIS website at
http://www. michigan.qov/corrections.’ This website will provide further details regarding the offender including location,
earliest release and maximum dates, alias names, identifiers, as well as an offender photo.

If further information is required once in the OTIS website, click on the name of the offender's location to link to the facility
information. This will display the facility address and telephone number for further information.

“Michigan Department of Corrections }
A

“

Pe

See
 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6672 Page 44 of 48

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

, A gasny A 340 tr sa Gl ee Zoek || beereo/s} 0 | 0 7 | ad San Ind MINA Val f LWZLObZEEE Z| Adzoset 62} 608 Z9ege |
AY 9e yoozirlie| | oo/r00 00/90/00 5 LLBL/OMZ : 0 bz6Hole]_ oO | 0 SNUG NOLLVIOIA Heegee Bde} Zov|29z9Z 1.
Z 9 pood/h 1/6 00/010 o0/s07200 9 LLBL/OLT 0 126L/ol/e] 0 | 0 “onud NOILVIOIA LPESEE edbe] Lov|Z9zezt
7 \AdAL Siva |i Wealj,| Waal |, |adAL givd jsl| siva |[-jor ysl alva |Mv1{LNno], “SALVE L 3009 “TIN a # qou| #
Wua Weal XVIN NI dWwo2 310 wuoo ANaS INNS BND YSBHLO 4900 | xXadl Sitd
YO AVH

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SN33ANDS SV IINOD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 2:03-cv-7 -
72701-AJT ECF No. 390 filed 01/02/20 PagelD.6673 Page 45 of 48

 
  
 

a“
il

          
   

 

       
  

     
    

 

 

 

 

 

 

 

 

 

 

 

 

 

     

 

 

   

   

  

& wy ee :
\ __, MICHIGAN DEPARTMENT OF CORRECTIONS."
wt oth PAROLE VIOLATION WORKSHEET AND DECISION “ CFJ-226 2/02
eh Eve :
Viz :
 * wt MDOC Nbr |Agent and Caseload
ne WARD, MIGHAEL 428267 [TODD AKLOSKA - 2520 Huron/Bad Axe - PBX
G at (989 ) 269-9975 .
Re Parole Dates » PMXISGT Max | Risk Levels
: ! 2 Ss 11/11/2004 - 11/1 1/2008 Life/Life Assaultive Risk Low, Property Risk Low
w ~ Supervision Level TRV Eligible STOP Eligible Decision Level
aN Sai Parole Maximum Unemployed Yes/Unknown Level 3 A.M.

        
  

2.1 4.16, 7.1, 99

   

1

       
 
  

     
  

Max Term
s

Min Term

    
   
   
  

  
  
  
   
  

Sentence

Date
05/08/1981
02/10/1971
02/10/1971

Offense
4012A1 Controlied Substance - Del/Manuf, - Narc/Co
4 Violation Law
1 Violation Law

  
     

¢'650G or More 0
0
0

   

 
   

  
    

  
   
  
    

   

Date Violations
04/08/2005 {2.3 No

    
 

    

REE ee NT ST EET
acne SOR MAIO N necona oes

       

 

 

 

 

 

 

 

 

 

E yaa BILLS
‘Arrest Date \ Arresting Agency Booking Name
571812005 | Bad Axe Police Department Ward, Michael

Offense - Disposition

Bond Type Bond Amount | Posted Custody Location
No Huron County Sheriffs Department

 

 

 

 

 

 

 

 

   
  
   

None

 

Arrest Date |: ing Agency

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
 
    
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

 

' | o7mar2005 |Bad Axe Police Department
a ' logense - Disposition
eee Children-Accosting - Charges Dropped
b. S Indecent Expasure - Charges Dropped ¢ t
.. Alcoho!-Sell Minor - Charges Dropped p (4 fh d.
= a Kal Dest Bldg<$200 - Charges Dropped - . ~~ &y / 2G fe a f2
~ = 1 Bond Type Bond Amount {Posted Custody Location . : ‘ ‘
ww q Cash 40000.00 | No Huron County Sheriff's Department
~¢ ; REnEAN ee SURREN ENC BE NIINEOR MSS. = ie Seen
wt = Viol. Date | Count Code | Description . ‘ Prelim Finding Finding Date
ES 07/45/2005 | 4 04 Conduct. Waived _- 07/19/2005
S 07/15/2005 |2 04 Conduct Waived ‘}07/19/2005
a) o7/18/2005 [3 04 Conduct Walved 07/19/2005
07/15/2005 {4 04 Conducl . Waived / ~fo7/19/2005
07/15/2005 {5 04 Conduct Waived 07/19/2005
| 07/15/2005 |6 04 Conduct . Waived 07/19/2005
TT eeerem se ces 4.— [07/45/2005 |7-- 04 Conduct Waived 07/19/2005
07/15/2005 |8 04 Conduct re | Waived 07/19/2005
07/14/2005 {9 7.0 Nat use alcohol Waived = —197/4 9/2005 -~ >
07/45/2005 |10 4.2 No contacl wio adult Walved 07/21/2005

 

 

 

 

 

   
 
 
 

 

   

Ci FICHAEL « 128267
D6 722006 09:32:48
 

 

 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20’ PagelD.6674 Page 46 of 48

 

STATE OF MICHIGAN

RICK SNYDER DEPARTMENT OF CORRECTIONS HEIDI E. WASHINGTON
GOVERNOR : LANSING . DIRECTOR
March 27, 2018

Michael Ward, #128267
Macomb Correctional Facility (MRE)
34625 26 Mile Road
New Haven, Michigan. 48048
Dear Mr. Ward:
Thank you for contacting the Michigan Parole Board.

- If a CFJ-226 Parole Violation Worksheet and Decision form exists for a prisoner, the
Parole Board would consider it in the decision making process.

Again, thank you for your letter.
Sincerely,
Michigan Parole Board

MPB/pae

x

GRANDVIEW PLAZA BUILDING - P.O, BOX 30003 + LANSING, MICHIGAN 48809 4 \n ae
www.michigan.gov « (517) 335-1426 et ‘

 
 

 

 

Case 2:03-cv-72701-AJT ECF No. 390 filed 01/02/20 PagelD.6675 Page 47 of 48

Date: 12/30/19

Re: Werd v Wolfenbarger, et al,
Case#:-03-cv-72701 (AIT)
}

   

Dear Judge Tarnow:

ENCLOSED for filing and the Court's consideration is one (1)
original of the below pleading. On this date, by way of separste
mailing I have mailed a "judge's copy" to Judge Tarnow's chambers,

1. PETITIONER'S NOTICE OF RESPONDENT COUNSEL'S UNCLEAN HANDS, RE:
SUBORNATION OF PERJURY, AIDING & ABETTING, CONSPIRACY: and FRAY

2, Certificate/Proof of Service - See herein below.

a a eed

Thank you for your time and assistance in processing this matter,

Sincerely,

 
 
   

Micheel Ward #128267
Macomb Corr Fac
34625 ?6 Mile Rd
Lenox Tuwp., MI 48048

Petitioner/Pro-per

CERTIFICATE/PROOF OF SERVICE

I, MICHAEL WARD, Petitioner herein, certify and declare under
penalty of perjury that on 12/30/19, I placed a copy of the above
identified PETITIONER'S NOTICE OF RESPONDENT COUNSEL'S UNCLEAN
HANDS, RE: SUBORNATION OF PERJURY, AIDING & ABETTING, CONSPIRACY;
and herein Certificate/Proof of Service, in the U.S. Mail, 1st class
postage prepaid, addressed to the presiding judge, and opposing
counsel of record: HONORABLE Arthur 2, Tarnow, Senior USDI, U.S.
District Court, E.D. Mich., Theodore Levin U.S. Courthouse, 231 I.
Lafayette Alvd., Room 124, Detroit, MI 48226; and LINUS BANGHART-
LINN, Asst Mich Attorney General, Criminal Appellate Division, P.Q.
Box 30217, Lansing, MI 4A909,

28 ust § 1746

    

  

J&
Michael Ward #128267
Affiant/Petitioner
 

 

Case 2: 03-cv- rei01- _AJT__ECE.No.-390-filed-01/02/20—PagetD-6676— ‘Page 48 0f48-~

 

Michael Ward #128267

Macomb Correctional Facility
34625 26 Mile Rd.

Lenox Twp., MZ 48048 '

 

 

© CLERK ‘ef the Court ~

< U.S. Dilatrict Court, £.D. Mich.
Thecdore Levin U.S. Courthouse
“237 WU. Lefayatte Blvd, Roam S64
Detroit, MI 48226 - °

eg a bie Jal) Be an - :
——— oe pep IW xadonay . - oS

   

 

 

18 3408

US. POSTAGE > RITNEY BOWES
(=

—_——

; zip 48048 048 § 002. 20°

= Sbod44s 1090EC 30 2019

ee a

pee eee

 
